Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Wietkemper et al. (US 7,944,452) hereinafter referred to as ‘W’ in view of Kinoshita (US 5,430,856).

Regarding claim 1, W discloses a method comprising:
receiving a first virtual address that includes a first portion and a second portion; receiving a second virtual address that includes a first portion and a second portion [see Figs. 1 & 2A and Col. 3, lines 36-59; system utilizes virtual addresses comprising a virtual page number (first portion) and a page offset (second portion)];
determining a first physical address for the first virtual address by comparing the first portion of the first virtual address to a set of entries of an address translation table [see Fig. 1 & Col. 3, lines 34-59; address mapping is checked to translate a virtual page number (first portion) to a physical page number and an offset is concatenated to make a first physical address]; and
determining a second physical address for the second virtual address by comparing the first portion of the second virtual address to the first portion of the first virtual address [see Col. 3, lines 36-59 & Col. 5, lines 61-67 to Col. 6, lines 1-47; if MSB of second virtual address matches MSB of the first virtual address, a second physical address may be formed re-using the same physical page number with the offset of the second virtual memory address].

W does not expressly disclose that the address translations are done in parallel.

Kinoshita discloses a memory system in which a plurality of memory address translations may be performed simultaneously (in parallel) [see abstract & Col. 2, lines 12-41].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Kinoshita in the system of W so that the memory address translations are performed in parallel.

The motivation for doing so would have been to improve memory efficiency [see Kinoshita, Col. 2, lines 15-20].

Therefore, it would have been obvious to combine Kinoshita with W for the benefits listed above, to obtain the invention as specified in claimd 1-6 and 8.

	
	
Regarding claim 2, the combination discloses the method of claim 1, wherein the determining of the first physical address includes:
determining a first portion of the first physical address by comparing the first portion of the first virtual address to the set of entries of the address translation table; and appending the second portion of the first virtual address to the first portion of the first physical address as a second portion of the first physical address [see W, Fig. 1 & Col. 3, lines 34-59 & Col. 6, lines 33-47; address mapping is checked to translate a virtual page number (first portion) to a physical page number and an offset is concatenated to make a first physical address].

Regarding claim 3, the combination discloses the method of claim 2, wherein the determining of the second physical address includes:
determining a first portion of the second physical address by comparing the first portion of the second virtual address to the first portion of the first virtual address; and appending the second portion of the second virtual address to the first portion of the second physical address as a second portion of the second physical address [see W, Col. 3, lines 36-59 & Col. 5, lines 61-67 to Col. 6, lines 1-47; if MSB of second virtual address matches MSB of the first virtual address, a second physical address may be formed re-using the same physical page number with the offset of the second virtual memory address].

Regarding claim 4, the combination discloses the method of claim 1, wherein:
the first portion of the first virtual address is a set of most significant bits of the first virtual address; the second portion of the first virtual address is a set of least significant bits of the first virtual address; the first portion of the second virtual address is a set of most significant bits of the second virtual address; and the second portion of the second virtual address is a set of least significant bits of the second virtual address [see Fig. 2 & Col. 6, lines 33-47; virtual addresses comprise MSB’s and LSB’s].

Regarding claim 6, the combination discloses the method of claim 1 further comprising:
performing an access of a memory using the first physical address; and performing an access of the memory using the second physical address [see W, Col. 4, lines 49-54; translated physical address may then be utilized to store data].

Regarding claim 8, the combination discloses the method of claim 1 further comprising:
based on the first portion of the second virtual address not matching the first portion of the first virtual address, determining the second physical address for the second virtual address by comparing the first portion of the second virtual address to the set of entries of the address translation table [see W, Fig. 1 & Col. 3, lines 34-59; address mapping is checked to translate a virtual page number (first portion) to a physical page number and an offset is concatenated to make a first physical address (this is the standard translation process for virtual addresses whose MSB’s do not match a previous virtual address];
receiving a third virtual address that includes a first portion and a second portion; and
determining a third physical address for the third virtual address by comparing the first portion of the third virtual address to the first portion of the second virtual address [see W, Col. 3, lines 36-59 & Col. 5, lines 61-67 to Col. 6, lines 1-47; if MSB of second virtual address matches MSB of the first virtual address, a second physical address may be formed re-using the same physical page number with the offset of the second virtual memory address].


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over W in view of Kinoshita and further in view of Wyatt (US 8,478,959).

Regarding claim 5, the combination of W and Kinoshita discloses the method of claim 1 as discussed above.

The combination does not expressly disclose storing and comparing permissions/privileges in the address translation table.

Wyatt discloses a virtual to physical address translation system in which permission/privileges are stored within a TLB for comparison during translations [see Col. 5, lines 6-15].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the permissions/privileges in the TLB of Wyatt in the address translations of W and Kinoshita.

The motivation for doing so would have been to speed up the translation process without a separate lookup to a permissions table [see Wyatt, Col. 5, lines 6-15].

Therefore, it would have been obvious to combine Wyatt with W and Kinoshita for the benefits listed above, to obtain the invention as specified in claim 5.

	
	
Allowable Subject Matter
Claims 7 and 9-20 are allowed. The prior art of record fails to teach or render obvious the limitations of claim 9, including the arrangement and inputs of comparators and concatenators to generate two address translations from one virtual address as well as the multiple tiers of cache and accessing the first or second tier depending on which physical address is being used.

Response to Arguments
Applicant’s arguments, filed 8/17/22, with respect to the rejection(s) of claim(s) 1-6 and 8 under W have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kinoshita.

	CLOSING COMMENTS
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN BERTRAM/Primary Examiner, Art Unit 2137